

116 SRES 486 IS: Supporting the observation of National Trafficking and Modern Slavery Prevention Month during the period beginning on January 1, 2020, and ending on February 1, 2020, to raise awareness of, and opposition to, human trafficking and modern slavery.
U.S. Senate
2020-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 486IN THE SENATE OF THE UNITED STATESJanuary 28, 2020Mrs. Feinstein (for herself, Ms. Murkowski, Ms. Cortez Masto, Mr. Grassley, Mr. Blumenthal, Mr. Tester, Mr. Brown, Mr. Markey, Mr. Leahy, Mr. Sullivan, Mr. Cornyn, Mr. Rubio, Ms. Klobuchar, Mr. Toomey, Ms. Ernst, Mr. Wyden, and Mrs. Shaheen) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONSupporting the observation of National Trafficking and Modern Slavery Prevention Month during the
			 period beginning on January 1, 2020, and ending on February 1, 2020, to
			 raise awareness of, and opposition to, human trafficking and modern
			 slavery.
	
 Whereas the United States abolished the transatlantic slave trade in 1808 and abolished chattel slavery and prohibited involuntary servitude in 1865;
 Whereas, because the people of the United States remain committed to protecting individual freedom, there is a national imperative to eliminate human trafficking and modern slavery, which is commonly considered to mean—
 (1)the recruitment, harboring, transportation, provision, or obtaining of an individual through the use of force, fraud, or coercion for the purpose of subjecting that individual to involuntary servitude, peonage, debt bondage, or slavery; or
 (2)the inducement of a commercial sex act by force, fraud, or coercion, or in which the individual induced to perform that act is younger than 18 years of age;
 Whereas forced labor and human trafficking generates revenues of approximately $150,000,000,000 annually worldwide, and there are an estimated 40,000,000 victims of human trafficking across the globe;
 Whereas victims of human trafficking are difficult to identify and are subject to manipulation, force, fraud, coercion, and abuse;
 Whereas the Department of Justice has reported that human trafficking and modern slavery has been reported and investigated in each of the 50 States and the District of Columbia;
 Whereas the Department of State has reported that the top 3 countries of origin of federally identified human trafficking victims in fiscal year 2018 were the United States, Mexico, and the Philippines;
 Whereas, to help businesses in the United States combat child labor and forced labor in global supply chains, the Department of Labor has identified 148 goods from 76 countries that are made by child labor and forced labor;
 Whereas, since 2007, the National Human Trafficking Hotline has identified nearly 52,000 cases of human trafficking;
 Whereas, of the more than 23,500 endangered runaways reported to the National Center for Missing and Exploited Children in 2019, 1 in 6 were likely child sex trafficking victims;
 Whereas the Administration for Native Americans of the Department of Health and Human Services reports that American Indian, Alaska Native, and Pacific Islander women and girls have a heightened risk for sex trafficking;
 Whereas the Department of Justice found that studies on the topic of human trafficking of American Indians and Alaska Natives suggest there are—
 (1)high rates of sexual exploitation of Native women and girls; (2)gaps in data and research on trafficking of American Indian and Alaska Native victims; and
 (3)barriers that prevent law enforcement agencies and victim service providers from identifying and responding appropriately to Native victims;
 Whereas, according to the Government Accountability Office, from fiscal year 2013 through fiscal year 2016, there were only 14 Federal investigations and 2 Federal prosecutions of human trafficking offenses in Indian country;
 Whereas, to combat human trafficking and modern slavery in the United States and globally, the people of the United States, the Federal Government, and State and local governments must be—
 (1)aware of the realities of human trafficking and modern slavery; and (2)dedicated to stopping the horrific enterprise of human trafficking and modern slavery;
 Whereas the United States should hold accountable all individuals, groups, organizations, and countries that support, advance, or commit acts of human trafficking and modern slavery;
 Whereas, through education, the United States must also work to end human trafficking and modern slavery in all forms in the United States and around the world;
 Whereas victims of human trafficking deserve a trauma-informed approach that integrates the pursuit of justice and provision of social services designed to help them escape, and recover from, the physical, mental, emotional, and spiritual trauma they endured;
 Whereas combating human trafficking requires a whole-of-government effort that rests on a unified and coordinated response among Federal, State, and local agencies and that places equal value on the identification and stabilization of victims, as well as the investigation and prosecution of traffickers;
 Whereas laws to prosecute perpetrators of human trafficking and to assist and protect victims of human trafficking and modern slavery have been enacted in the United States, including—
 (1)the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7101 et seq.);
 (2)title XII of the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4; 127 Stat. 136);
 (3)the Justice for Victims of Trafficking Act of 2015 (Public Law 114–22; 129 Stat. 227);
 (4)sections 910 and 914(e) of the Trade Facilitation and Trade Enforcement Act of 2015 (Public Law 114–125; 130 Stat. 239 and 274);
 (5)section 1298 of the National Defense Authorization Act for Fiscal Year 2017 (22 U.S.C. 7114);
 (6)the Abolish Human Trafficking Act of 2017 (Public Law 115–392; 132 Stat. 5250);
 (7)the Trafficking Victims Protection Act of 2017 (Public Law 115–393; 132 Stat. 5265);
 (8)the Frederick Douglass Trafficking Victims Prevention and Protection Reauthorization Act of 2018 (Public Law 115–425; 132 Stat. 5472); and
 (9)the Trafficking Victims Protection Reauthorization Act of 2017 (Public Law 115–427; 132 Stat. 5503);
 Whereas the Justice for Victims of Trafficking Act of 2015 (Public Law 114–22; 129 Stat. 227) established the United States Advisory Council on Human Trafficking to provide a formal platform for survivors of human trafficking to advise and make recommendations on Federal anti-trafficking policies to the Interagency Task Force to Monitor and Combat Trafficking established by the President;
 Whereas the Department of Defense, the General Services Administration, and the National Aeronautics and Space Administration issued a final rule (80 Fed. Reg. 4967) to implement Executive Order 13627, entitled Strengthening Protections Against Trafficking in Persons in Federal Contracts, that clarifies the policy of the United States on combating trafficking in persons as outlined in the Federal Acquisition Regulation by strengthening the prohibition on contractors from charging employee recruitment fees;
 Whereas, although such laws and regulations are currently in force, it is essential to increase public awareness, particularly among individuals who are most likely to come into contact with victims of human trafficking and modern slavery, regarding conditions and dynamics of human trafficking and modern slavery precisely because traffickers use techniques that are designed to severely limit self-reporting and evade law enforcement;
 Whereas January 1 is the anniversary of the effective date of the Emancipation Proclamation; Whereas February 1 is—
 (1)the anniversary of the date on which President Abraham Lincoln signed the joint resolution sending the 13th Amendment to the Constitution of the United States to the States for ratification to forever declare, Neither slavery nor involuntary servitude … shall exist within the United States, or any place subject to their jurisdiction; and
 (2)a date that has long been celebrated as National Freedom Day, as described in section 124 of title 36, United States Code; and
 Whereas, under the authority of Congress to enforce the 13th Amendment to the Constitution of the United States by appropriate legislation, Congress, through the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7101 et seq.), updated the post-Civil War involuntary servitude and slavery statutes and adopted an approach of victim protection, vigorous prosecution, and prevention of human trafficking, commonly known as the 3P approach: Now, therefore, be it
	
 That the Senate supports— (1)observing National Trafficking and Modern Slavery Prevention Month during the period beginning on January 1, 2020, and ending on February 1, 2020, to recognize the vital role that the people of the United States have in ending human trafficking and modern slavery;
 (2)marking the observation of National Trafficking and Modern Slavery Prevention Month with appropriate programs and activities, culminating in the observance on February 1, 2020, of National Freedom Day, as described in section 124 of title 36, United States Code;
 (3)urging continued partnerships with Federal, State, and local agencies, as well as social service providers and nonprofit organizations to address human trafficking with a collaborative, victim-centered approach; and
 (4)all other efforts to prevent, eradicate, and raise awareness of, and opposition to, human trafficking and modern slavery.